            Case 1:07-cr-00271-VEC Document 32 Filed 01/22/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 1/22/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                : 07-CR-271(VEC)
                                                                     :
                                                                     :     ORDER
 CRAIG MCDUFFIE,                                                     :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a hearing on Mr. McDuffie’s alleged violation of the conditions of his

supervised release is scheduled for Thursday, February 4, 2021, at 2:00 P.M.;

       IT IS HEREBY ORDERED that due to the rising number of COVID-19 cases in New

York City, the Court prefers to hold the hearing by video conference using Skype video. The

parties will be emailed a Skype video link separately a few days before the hearing. Defense

counsel is responsible for forwarding the Skype video link to Mr. McDuffie. Any interested

members of the public may listen to the proceeding remotely by dialing 1-917-933-2166 and

using the conference ID number 23319599. All of those accessing the hearing are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       IT IS FURTHER ORDERED that Mr. McDuffie must either notify the Court that he does

not consent to appearing by way of video or file a waiver of in person appearance by no later

than Thursday, January 28, 2021.



SO ORDERED.
                                                    _________________________________
Date: January 22, 2021                                    VALERIE CAPRONI
      New York, NY                                        United States District Judge
